Citation Nr: 1750722	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD), to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1982 to October 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a Notice of Disagreement (NOD) in June 2009 and a Statement of the Case (SOC) was issued in July 2010. The Veteran filed his Substantive Appeal via VA Form 9 in August 2010. Thus, the Veteran perfected a timely appeal of the issues.

This case remanded by the Board in May 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for lumbar spine and bilateral hip disabilities. He contends that he has a limp favoring his left ankle secondary to his service-connected posttraumatic left Achilles tendinitis and a gait abnormality which causes impediment to all linking joints, including his lumbar spine and hips.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2013). Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

As an initial matter, the Board notes that this claim was remanded in May 2016 to obtain private treatment records. In February 1994 correspondence, Dr. H.B. of the Bartosek Chiropractic Center wrote that she had treated the Veteran for chronic hip and low back problems. She opined, "I feel there is probability to believe that he may be re-aggravating the back by favoring the short Achilles tendon on the left." As the record contained no private treatment records from Dr. H.B., the Board directed the AOJ to make reasonable efforts to obtain those records. In May 2017, the AOJ mailed the Veteran a letter containing a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of his private records from Dr. H.B. In May 2017, the Veteran returned the completed form to VA. In June 2017, the AOJ sent a notification letter to the Veteran, informing him that they had not received a response from Dr. H.B. and would make a second attempt to obtain those records, which was done.  In a subsequent July 2017 supplemental statement of the case, the AOJ indicated that it had been unsuccessful in securing the Veteran's private records. 

In regard to the lumbar spine disability, an October 2008 VA examiner stated "[i]t is my opinion that the [V]eteran's present spine condition is as likely as not due to aging and is not aggravated or accelerated by his left ankle condition." However, the Board found that the VA examiner provided no explanation of the basis for such opinion and remanded the claim for a new VA examination.

The Veteran subsequently underwent a VA examination in December 2014. The examiner indicated that her opinion was based on review of the medical record and medical literature, as well as clinical experience. She diagnosed the Veteran with degenerative arthritis of the spine and opined that it was less likely than not (less than 50 percent probability) that the Veteran's degenerative arthritis of the spine was related to his active military service or caused by a service connected disability. Specifically, she stated that the Veteran's lumbar disc disease with compression deformity of the T11 was not caused or aggravated to any degree by any service connected disability, specifically to include the abnormal gait secondary to service-connected posttraumatic Achilles tendinitis of the left ankle. 

As rationale, the examiner stated that the Veteran's service treatment records were silent for a chronic thoracolumbar condition. The Veteran's separation physical examination in 1986 reported "occasional low back pain" and was silent for chronic thoracic or upper back pain. The examiner noted that traumatic arthritis usually occurs two to three years after trauma. A lumbar spine X-ray taken in 2000, 14 years after separation from service, was found to be normal. An occupational therapy evaluation in February 2003 showed no increased left ankle pain despite repetitious bending and lifting activities. The examiner noted that the onset of the thoracolumbar condition was in 2005, 19 years after separation. Primary (as opposed to secondary from trauma) degenerative changes in joints, whether in the lumbar spine are usually age-related and accentuated by weight gain/heavy lifting. The examiner noted that injury and work during the Veteran's non-active duty time were unknown at the time of the examination. The Board finds that the December 2014 VA opinion did not adequately discuss whether or not the Veteran's lumbar spine disability was aggravated by his service connected left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

In regard to the bilateral hip disability, a February 2006 VA examiner stated "[i]t is my opinion that the [V]eteran's bilateral hip condition is aggravated by the left ankle condition which occurred in the military by accelerating normal degenerative changes beyond those which normal occur with age." In reaching this conclusion, the examiner noted that the Veteran had a barely perceptible limp protecting his left ankle but that a persistent mild limp could aggravate a left hip condition. However, the same examiner later opined in an October 2008 VA examination report that "the [V]eteran's degenerative arthritis of both hips is a result of normal aging in this particular individual and is not the result of the [V]eteran's left Achilles tendinitis." The examiner noted that there had been no change in the bilateral hip x-rays in eight years and the fact that the Veteran has a generalized osteoarthritis on a July 2005 bone scan. The Board found that the October 2008 VA examination did not fully address the issue of aggravation and remanded the issue. 

On a subsequent VA examination in December 2014, the examiner opined that the Veteran's bilateral hip DJD was not related to his military service. She further opined that it was not caused or aggravated to any degree by any service-connected disability, specifically to include the abnormal gait secondary to service-connected posttraumatic Achilles tendinitis of the left ankle. As rationale she noted that the Veteran's service treatment records were silent for a chronic hip condition, including his 1986 separation examination. The examiner noted the onset of osteoarthritis of the right hip in 2008, some 22 years after separation. An occupational therapy evaluation in February 2003 showed no increased left ankle pain despite repetitious bending and lifting activities. The examiner noted that the Veteran's hip or back was not caused by his ankle condition. She explained that in general population studies, it was found that a person over 50 years of age has a greater than 50 percent chance of developing arthritis in their joints. The examiner concluded by stating that primary, as opposed to secondary from trauma, degenerative changes in joints are usually age-related and accentuated by weight gain or heavy lifting. 

The Board finds that this opinion does not adequately address the issue of aggravation. While the examiner makes it clear that age related degenerative changes could be a cause of the Veteran's hip condition, there is no discussion about whether the Veteran's abnormal gait from his service-connected left ankle condition is aggravating his bilateral hip condition beyond its normal progression. See Allen v. Brown, 7 Vet. App. 439 (1995); see Barr, 21 Vet. App. at 312. As such, the Board finds that an addendum opinion is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the December 2014 examination. The claims file and a copy of this remand must be made available to the examiner. The examiner shall note in the examination report that the record and the remand have been reviewed. If the VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. 

On the medical question of AGGRAVATION only, the examiner is requested to provide a RATIONALE in regard to the matter of whether the Veteran's lumbar spine and bilateral hip disabilities were AGGRAVATED to any degree by the abnormal gait due to the service-connected posttraumatic Achilles tendinitis of the left ankle (i.e., have the degenerative changes in the back and knee joints been "accentuated" by the abnormal gait). 

2. Readjudicate the claim after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




